WalKER, J.,
after-stating the case: This case, as it appears to us, even under a critical examination of the rulings and charge of the court, has been tried in exact accordance with well settled legal principles, so much so that the record presents little more than the decision by the jury of a question of fact adversely to the appellant.
We have so often stated the rules applicable to the relation of master and servant, employer and employee, that there is nothing more to say without vain and useless reiteration. ' The issue between the parties in this case was clear-cut. It involved two leading and decisive questions: first, whether, by failure to supply reasonably safe and proper tools and appliances to the servant for the performance of his work, the master had been guilty of negligence which proximately caused the injury; and, second, whether the servant, in the exercise of due care, should have known of the risk and understood and appreciated the apparent danger, and nevertheless has continued in the performance of the work in the presence of this obvious peril. Both of these propositions were fully and clearly explained to the jury by the court, in the light of the evidence, considered in both of its phases, and as it bore upon the contentions of each party.
The master’s duty does not end when he has supplied safe *278machinery, for the methods of its operation must also be reasonably safe and such as would- be compatible with the exercise of ordinary care, this being the general standard by which to measure the extent of that duty, and the obligation of the master to his servant. The master should not be permitted to so conduct his business and operations that he constantly exposes his servants to a needless and unreasonable danger, that is, a danger that could be avoided- by the exercise of ordinary care; as it would give the employer of labor a privilege that other-persons do not possess, for the maxim, sic utere tuo — unless, indeed, the employer of labor is to be an exception thereto — requires that no man in conducting his business may unnecessarily and without reason disregard the rights of others,- whether employees or strangers. “A salutary principle like this, which constitutes the.very foundation stone of private rights, is not lightly to be broken in upon, and the grounds upon which any exception to it claims recognition should be closely scrutinized. Can it fairly be said that the reasons for thus putting employers in a class by themselves are stronger than those which would subject them to the same responsibility as other persons?” Labatt on Master and Servant, sec. 962. This same principle we announced in Marks v. Cotton Mills, 135 N. C., 287: “The employer does not guarantee the safety of his employees.' He is not bound to furnish them an absolutely safe place to work in, but is required simply to use reasonable care and prudence in providing such a place. He is not bound to furnish the best known machinery, implements and appliances, but only such as are reasonably fit and safe and as are in general use. He meets the requirement of the law if in the selection of machinery and appliances he uses that degree of care which a man of ordinary prudence would use, having regard to his own safety, if he were supplying them for his own personal use. It is culpable negligence which makes the employer liable.” And again: “The rule which calls for the care of the prudent man is in such cases the best and safest one for adoption. It is perfectly just to the employee and not unfair to his employer, and is but the outgrowth of the elementary principle that the employee, with cer*279tain statutory exceptions, assumes tbe ordinary risks and perils of tbe service in wbicb be is engaged, but not tbe risk of bis employer’s negligence. When any injury to bim results from one of tbe ordinary risks or perils of tbe service, it is tbe misfortune of tbe employee, and be must bear tbe loss, it being damnum absque injuria; but tbe employer must'take care tbat ordinary risks and perils of tbe employment are not increased by reason of any omission on bis part to provide for tbe safety of bis employees. To tbe extent tbat be fails in tbis plain duty be must answer in damages to bis employee for any injuries tbe latter may sustain wbicb are approximately caused by bis negligence.”
Tbe law applies tbe golden rule, tbat tbe master must do for tbe servant wbat, if placed in tbe same situation and under tbe same circumstances, be would do for himself. There is no reason of logic or justice wbicb requires tbat be should do- less. Tbis rule has been applied by us to causes here with great frequency anad uniformity. We have not departed in tbe least from its essential principle in a single cáse tbat we are aware of. It is perfectly just to tbe employer and is required by a proper sense of fairness to tbe employee. It is tbe abstract maxim wbicb we are constantly told should govern our conduct towards our fellow-man in tbe everyday affairs of life, and it is so commendable in itself as to call for a strict observance of it when we come to tbe practical discharge of our duties to others, especially those in subordinate positions, and who must depend for their safety upon tbe care of their superiors.
The master must supply not only reasonably safe machinery, but a reasonably safe place for bis servant to perform tbe work. He fails in tbis respect, we said in Terrell v. Washington, 158 N. C., at p. 289, “if be allows work to be conducted there habitually in a manner needlessly dangerous to servants.” We said in Pigford v. R. R., 160 N. C., at pp. 100 and 101: “It is well understood, however, that an employer of labor may be held responsible for directions given or methods established of the kind indicated, by reason of wbicb an employee is injured. It is as much, tbe duty of tbe master to exercise care in providing *280tbe Servant with reasonably safe means and methods of work, such as proper assistance for performing his task, as it is to furnish him a safe place an'd proper tools and appliances. The one is just as much a primary, absolute, and nondelegable duty as the other. When he intrusts the control of his hands to another, he thereby appoints him in his own place, and is responsible for the proper exercise of the delegated authority, and liable for any abuse of it to the same extent as if he had been personally present and acting in that behalf himself. This rule is well settled.” These principles have been often adjudicated, and in fact they are but self-evident propositions, suggested by the promptings of natural justice. .They have been applied in numerous cases. Shaw v. Manufacturing Co., 146 N. C., 239; Tanner v. Lumber Co., 140 N. C., 415; West v. Tanning Co., 154 N. C., 44; Hamilton v. Lumber Co., 156 N. C., 523; Norris v. Cotton Mills, 154 N. C., 474; R. R. v. Herbert, 116 U. S., 642; Shives v. Cotton Mills, 151 N. C., 290; Ainsley v. Lumber Co., ante, 122.
Our cases have all converged to this result, that while absolute safety in the protection of the employee is not exacted of his eriiployer, yet the duty of the latter requires that he make every provision for the former’s security against injury, while performing his work, which would be suggested to one using ordinary care and skill in like circumstances; and this duty extends to all machinery, tools, appliances, places of. work and the means and methods of performing it, and the employer should attend to these things in the same way, and make reasonable provision for his employee’s safety, as hfe would for himself if placed in the same situation. West v. Tanning Co., supra.
Whether the master fully discharges his duty by furnishing appliances generally used and approved by others engaged in similar employment, is a question not necessarily before us. It has been held that the final test of negligence (in this respect) is not usage or custom merely, but the inflexible rule which fixes reasonable care as the standard by which conduct of the master to his servant is measured (Schiller v. Breweries, 156 Mo. Ap., 569), and that the appliances furnished, methods em*281ployed, and places provided for the safety of the servant should be such as commend themselves to' an ordinarily prudent man. Geno v. Paper Co., 68 Vt., 568; 3 Labatt (Ed. 1913), see. 947 and notes.
We will not now say more upon this question, as it has not arisen, so as to require any expression of opinion from us as to what should be the exact rule to be followed by the employer. Without dissecting the charge and examining it in detail, it is sufficient to say that the court charged fully and correctly upon. the first issue, and in accordance with the principle we have stated, and which is thus epitomized in Smith v. Baker (1891), A. C., 325: “An employer is bound to carry on his operations so as not to subject those employed by him to unnecessary risk, and he is not less responsible to his workmen for personal injuries occasioned by a defective system of using machinery than for injuries caused by a defect in the machinery itself.”
Some of the exceptions of the defendant seem to be directed to what is alleged to be an imperfect comparison of methods and appliances adopted by this defendant and those used in similar businesses. It is not required, in making the comparison of usages, “that the establishment which is adduced by the servant as furnishing the proper standard of safety and suitability should be precisely, similar to that of the defendant. A reasonable similarity is sufficient. But evidence of usage should be rejected unless there is a fairly close parallelism between the conditions to which the evidence relates and those which existed at the time and place with which the action is concerned.” Labatt (Ed. 1913), sec. 950. It is substantial similarity and not entire sameness that is required for the test. This is the rule we have adopted in making comparisons of value, when the conditions are substantially the same. You cannot hope for exactitude in such matters, for it is rarely that two things are precisely alike, although they may be sufficiently so for the purpose of a safe comparison. Warren v. Makely, 85 N. C., 12; Chaffin v. Manufacturing Co., 135 N. C., 95; Johnson v. R. R., 163 N. C., 431; Bruner v. Threadgill, 88 N. C., 361.
*282There was no error in respect to the proof of- custom and usage in other mills of a dike kind, either in the admission of the evidence or the treatment of it afterwards. What is said by Justice Hoke in Helms v. Waste Co., 151 N. C., 370, is decisive of this question: “The position urged by counsel, that the testimony was incompetent because it was not applied to machines of the very same kind as the ones presented here, that is, a waste chopper, is not tenable. The danger arises from the method of applying the power, by the shifting of the belt, the negligence being the failure to furnish the usual device by which the incident danger was minimized, and it does not appear that the character of the machine would seriously or substantially affect the result. It was the drawing power of the belt, the danger of being caught in it, which rendered the use of a shifter desirable, and necessary for the employee’s protection, and therefore the testimony as to its customary and general use in this and other mills, where the power was similarly applied and the belt controlled, was competent under the rule.” See, also, Phillips v. Iron Works, 146 N. C., 209. The case of McGar v. N. P. W. Mills, 22 R. I., 347, is a more direct authority, as it deals with similar facts.
Whether it was practical for the defendant to use any other device than a metal pipe for the purpose of insuring safety to its employee, and whether ordinary prudence required the use of it, were questions for the jury, which were properly submitted to them. If the situation called for the use of a different device, and this would have appeared to the ordinarily careful man, under the same circumstances, it was the duty of the defendant'to supply it, instead of needlessly subjecting his servant to danger. Rogers v. Manufacturing Co., 157 N. C., 44. There was evidence which warranted the submission of all these questions to the jury, and the charge in this, as in every respect, was eminently fair to the defendant.
Whether the plaintiff carelessly exposed himself to the danger, or continued to perform his work in the presence of an obvious peril, were also questions for the jury, subject to proper direction from the court, which was given. The court, among *283otbei* things, said upon this phase of the case: “An unusual and unnecessary risk, if created by the master’s negligence, although the servant may know of it, will not defeat a recovery, should he remain in the service and continue to do the work subject to that risk, unless the danger to which- he is exposed thereby is so obvious and imminent that the servant sees and understands it fully. Where the master by his own'negligence has brought about a dangerous condition with which the servant is confronted, the obviousness of the danger and the impression the situation would make upon a man of ordinary prudence and discretion, with respect to his own safety, determines the servant’s measure of duty to himself. Under such circumstances, the, fact that the particular service was- rendered with the knowledge and approval of the employer or his vice principal, or under his express direction, and the servant’s reasonable apprehension of being discharged in case he does not perform the work’prescribed by the master, are circumstances relative to the inquiry and may be considered by the jury.” The court charged further, in substance, that to constitute assumption of risk or contributory negligence, it was necessary to show:. “That the plaintiff knew and appreciated the danger which he was incurring; or, in the exercise of reasonable care, should have known and appreciated it; or that the manner in .which -he was doing the work was so obviously dangerous that a man of reasonable prudence would not have done it; or that, in the performance of his work, he did not exercise reasonable care for his own safety; or was warned or instructed not to use his foot.” There was no error -in these instructions, and they were fully explained to the jury, in their application to the facts. Pigford v. R. R., supra; Hamilton v. Lumber Co., supra. We said in Pigford’s case: “The servant is not required to retire from.the service or to refuse to go on with his work unless,-as we have said, the danger is obvious or he knows and appreciates it. He may know of the risk without fully appreciating the danger. Whether such a situation was presented to him at the time of the injury is a question for the jury, to be decided generally upon the rule of the prudent man.” What would be an obvious *284danger, requiring tbe servant to look out for bis own safety and to take care of himself in tbe exercise of proper care, was also clearly defined by tbe court to tbe jury, according to tbe rule laid down in Hinshaw v. R. R., 118 N. C., 1053; Hicks v. Manufacturing Co., 138 N. C., 328, and Pressly v. Yarn Mills, 138 N. C., 410, and especially in Mincey v. R. R., 161 N. C., 467; Hamilton v. Lumber Co., supra, and Pigford v. R. R., supra. If tbe plaintiff was instructed to use an implement wbicb was sufficient to perform tbe work, with safety to bimself, and failed to do so, and was thereby proximately injured, tbe result was, of course, caused by bis own fablt; but this was explained to tbe jury. Tbe fault bere was that of tbe defendant in permitting a dangerous method to be constantly used, with tbe full knowledge thereof, through its vice principal.
Tbe expert testimony of tbe witnesses J. L. Critz and L. E. Fisbel, as to tbe use of a certain device for removing a belt, tbe purpose for wbicb it is used and its effect with reference to tbe safe operation of tbe machine, and as to tbe tensile strength of tbe belt when laced or fastened together at its ends with books of tbe kind shown to tbe witnesses, and as to tbe effect upon tbe books and tbe belt if it pulls apart, was competent, as they,qualified themselves to express an oininion upon tbe matter. Cyc. of Law and Procedure, vol. 17, at p. 71, says: “Those persons who are skilled in mechanical matters are competent to testify as to relevant facts wbicb are familiar in tbe mechanic arts. Such facts may be simple and involve little of tbe element of reasoning; as, for example, tbe action of natural laws, tbe limits of ordinary observation, tbe lightness or tbe tensile or other strength of materials or appliances; under what strain they are at a given time, or bow their strength is affected by given imperfections, or tbe facts may be more complicated without losing their essential character as facts; as where tbe witness states tbe cause of observed phenomena, tbe dangers attendant uj)on tbe use of particular machinery, or tbe prosecution of certain lines of business, bow injuries from these dangers can be prevented, bow mechanic operations should be conducted, the physical effects of certain mechanical devices, tbe result of specific defects, and *285in general what certain appearances would indicate to an observer experienced or skilled in mechanical trades. He may even state a conclusion regarding the sufficiency of mechanical devices for certain purposes.” It is not necessary that we indorse all that is here said in regard to the competency of such testimony, for all of it is not applicable to this case, but so much as is, upholds the ruling of the court, and. the text is supported by a full citation of the best authorities.
The case was ably presented to us by counsel for the defendant, and we have given careful attention to his argument and brief, but are unable to find any cause for a reversal.
No error.